           Case 1:21-cr-00135-VEC Document 48 Filed 09/13/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------- X
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                :   21-CR-135 (VEC)
                                                                     :
                                                                     :       ORDER
 ALBERTO ROMAN,                                                      :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 10, 2021, Defendant surrendered himself to law enforcement

[Dkt. 47]; and

        WHEREAS Defendant has waived his right to “speedy presentment” pursuant to Rule 5

of the Federal Rules of Criminal Procedure [Dkt. 47];

        IT IS HEREBY ORDERED that the parties must appear before the Court for a status

conference on September 24, 2021, at 3 p.m., in Courtroom 443 of the Thurgood Marshall

U.S. Courthouse, 40 Foley Square, New York, NY 10007.

        IT IS FURTHER ORDERED that interested members of the public may dial-in to the

hearing using (888) 363-4749 // Access code: 3121171# // Security code: 0135#.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who
         Case 1:21-cr-00135-VEC Document 48 Filed 09/13/21 Page 2 of 3




meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.



SO ORDERED.
                                                    _________________________________
                                                     ______________________ _______
Date: September 13, 2021                                     VALERIE CAPRONI
                                                                        CA
                                                                         APRONI
      New York, NY                                        United States District Judge
         Case 1:21-cr-00135-VEC Document 48 Filed 09/13/21 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.
